Title: To George Washington from Robert Morris, 12 February 1777
From: Morris, Robert
To: Washington, George



Sir
Philada Feby 12th 1777

I have this Morning received the letter & two parcells of Money sent herewith, from Mr Hancock who requests you will send them in by a Flagg, the letter is for Lieutt Colo. Rawlings one parcell said to Contain six half Joes is for him & the other said to Contain ten half Joes for Lieutt Cresap but both are to be delivered to Colo. Rawlings according to the terms of the letter herewith.
A ship from France brings no later Accounts than the 16 Novr when it was not possible for Doctr Franklin to be arrived, this Ship is also loaden with Salt. I am honoured with Your letter of the 5th Instt and am now taking the necessary measures for Sending the Prisoners into New York by the way of South Amboy, I have Supplyed Mr Palmer with fifty Pounds Sterling & Send Genl Lee his draft for it. I am Your Excellencys Obedt Servant

Robt Morris

